460 F.2d 1068
William A. TAHL, Plaintiff-Appellant,v.Joseph O'CONNOR, Sheriff, San Diego County, Defendant-Appellee.
No. 72-1116.
United States Court of Appeals,Ninth Circuit.
June 16, 1972.

Charles M. Sevilla (argued), San Diego, Cal., for plaintiff-appellant.
Jay D. Coulter, Deputy Atty. Gen.  (argued), Mark L. Christiansen, Deputy Atty. Gen., Doris H. Maier, Asst. Atty. Gen., Herbert L. Ashby, Chief Asst. Atty. Gen., Evelle J. Younger, Atty. Gen., San Diego, Cal., for defendant-appellee.
Before BARNES, ELY and CARTER, Circuit Judges.
PER CURIAM:


1
This is a petition for a writ of habeas corpus, denied to petitioner, a state prisoner, after his plea of guilty to two counts of murder, one count of attempted robbery, one count of rape, and one count of grand theft auto, while represented by counsel.  In re Tahl, 1 Cal. 3d 122, 129, 81 Cal. Rptr. 577, 460 P.2d 449 (1969).


2
The petition rests upon four grounds, all treated at length by the United States District Court Judge in an excellent, painstaking decision appearing at 336 F. Supp. 576.


3
We affirm the District Court's judgment finding each of the petitioner's contentions of error to be without merit.


4
We also cite the triumvirate cases of Brady v. United States, 397 U.S. 742, 90 S. Ct. 1463, 25 L. Ed. 2d 747 (1970); McMann v. Richardson, 397 U.S. 759, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970); Parker v. North Carolina, 397 U.S. 790, 90 S. Ct. 1458, 25 L. Ed. 2d 785 (1970).


5
Affirmed.